Filed 1/22/14 P. v. Collins CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B249221

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA094552)
         v.

BOBBY LEE COLLINS,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant Bobby Lee Collins (defendant) appeals his judgment of
conviction of first degree burglary. His appointed counsel filed a brief pursuant to
People v. Wende (1979) 25 Cal. 3d 436 (Wende), raising no issues. On October 28, 2013,
we notified defendant of his counsel’s brief and gave him leave to file, within 30 days,
his own brief or letter stating any grounds or argument he might wish to have considered.
That time has elapsed, and defendant has submitted no brief or letter. We have reviewed
the entire record, and finding no arguable issues affirm the judgment.


*        BOREN, P. J., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
       In an amended information, defendant was charged with the first degree burglary
of an inhabited, occupied dwelling, in violation of Penal Code section 459.1 The
information also alleged that defendant had been convicted in 1979 of a prior serious or
violent felony within the meaning of the “Three Strikes” Law, sections 667, subdivisions
(b) through (i), and 1170.12, subdivisions (a) through (d), and for purposes of section
667, subdivision (a)(1); and that defendant had served prior prison terms within the
meaning of section 667.5, subdivision (b).
       At trial, the prosecution presented evidence showing that on January 18, 2013,
defendant used a ladder to access the bathroom window of an occupied residence,
removed a screen from its frame and opened the window. A neighbor saw defendant in
the yard of the residence, confronted him, and later identified him.
       A jury convicted defendant of first degree burglary as charged and found true the
allegation that the dwelling was occupied during the crime. After defendant waived his
right to a jury trial on the prior conviction and prison term allegations, the trial court
reviewed the evidence, including defendant’s prison records, and found the allegations to
be true.
       On May 29, 2013, the trial court sentenced defendant to 17 years in prison,
consisting of the middle term of four years, doubled to eight years as a second strike,
enhanced by five years due to the prior serious felony, and four years due to the prior
prison terms. The court awarded defendant a total of 151 days of presentence custody
credit, which included 132 actual days plus 19 days of conduct credit, and ordered
defendant to pay mandatory fines and fees. Defendant filed a timely notice of appeal
from the judgment.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. We conclude
that defendant has, by virtue of counsel’s compliance with the Wende procedure and our
review of the record, received adequate and effective appellate review of the judgment


1      All further statutory references are to the Penal Code unless indicated otherwise.

                                               2
entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v.
Kelly (2006) 40 Cal. 4th 106, 123–124.)
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            3